NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BAYER SCHERING PHARMA AG AND BAYER
HEALTHCARE PHARMACEUTICALS, INC.,
Plaintiffs-Appellan,ts,
V.
LUPIN, LTD. AND LUPIN PHARMACEUTICALS,
INC.,
Defendants-Appellees.
5
BAYER SCHERING PHARMA AG AND BAYER
HEALTHCARE PHARMACEUTICALS, INC.,
Plain,tiffs-Appellants,
v.
SANDOZ, INC.,
Defendant-Appellee,
AND
WATSON PHARMACEUTICALS, INC. AND WATSON
LABORATORIES, INC.,
Defendants-Appellees.
2011-1143, -1228

BAYER SCHERING PHARMA V. LUPIN LTD 2
Appeals from the United States District Court for the
Southern District of New York in case nos. 10-CV-5423
and 08-CV-3710, Judge Pau_l G. Gardephe.
ON MOTION
0RDER 4
Bayer Schering Pharma AG and Bayer HeaIthCare
Pharmaceutica1s Inc. move without opposition to consoli-
date the above-captioned cases. Bayer Schering Pharma
AG, et al., move for a 7-day extension of time, until l\/lay 3,
2011, to file its opening brief in 2011-1228.
Upon consideration there0f,
IT ls ORDERE1) THAT:
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) The appellants opening brief is due no later than
1\/lay 3, 2011.
(3) The motion for an extension of time in 2011-1228
is denied as moot.
FoR THE CoURT
APR 2 1 2011
/s/ J an Horbaly
Date J an Horba1y
C1erk
l.S. C0UR1":t!)‘|5EPPEAL3 FOR
THE~FEDERAL CERCUiT
APR 21 2011
JAI| HORBALY
CLEHi

3
cc:
s24
BAYER SCHERING PHARMA V. LUPIN LTD
Peter B. Bensinger, Jr., Esq.
Joseph A. Hynds, Esq.
1\/lark T. Jansen, Esq.
Robert F. Green, Esq.
§